 Case: 4:19-cv-03122-SNLJ Doc. #: 20 Filed: 05/26/20 Page: 1 of 2 PageID #: 61



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

 TERRY BLEDSOE,               )
                              )
                              )
                              )
         Plaintiff,           )                   Case No. 4:19cv3122 SNLJ
                              )
     vs.                      )
                              )
 DELTA OUTSOURCE GROUP, INC., )
                              )
         Defendant.           )

                            MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to compel initial disclosures

from defendant. Initial disclosures were due to be served on March 6, 2020. Plaintiff’s

attorney sent an email to defense counsel advising that “I also do not have your initial

disclosure” on April 29, 2020, and he emailed again on May 4. Plaintiff states that

defendant has not responded.

       The Rules of Civil Procedure and this Court’s order [#16] required defendant to

serve its initial disclosures on or before March 6. However, Rule 37(a)(1) requires that

plaintiff’s motion to compel “include a certification that the movant has in good faith

conferred or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action.” Although plaintiff’s attorney

sent defense counsel an email advising that he did not have defendant’s Rule 26

disclosures, this does not appear to satisfy Rule 37’s requirement. Thus, this Court can

neither grant the order compelling defendant to comply, nor can the Court order
 Case: 4:19-cv-03122-SNLJ Doc. #: 20 Filed: 05/26/20 Page: 2 of 2 PageID #: 62



defendant to pay plaintiff’s attorneys’ fees. However, because defendant has not

responded to the motion, the Court will order defendant to file a report with this Court

advising as to whether or not he has yet served his initial disclosures within ten days.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to compel [#19] is DENIED.

       IT IS FURTHER ORDERED that defendant shall file a report to this Court within

ten days regarding the status of its initial disclosures.

       Dated this 26th day of May, 2020.




                                               STEPHEN N. LIMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                               2
